Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (JP 2009/101684 A).
Regarding Claims 1, 3-4, 6, and 10-11, Honda discloses a gas-barrier laminate comprising an epoxy resin composition layer cured on an inorganic vapor-deposited layer surface (para 0010). The epoxy resin composition comprises an epoxy resin and epoxy resin curing agent (para 0010) and a flat (i.e. non-spherical and plate-shaped or scale-shaped) inorganic filler (para 0033). The epoxy resin curing agent is a reaction product of (A) meta-xylylenediamine or para-xylylenediamine and (B) a polyfunctional compound having at least one acyl group capable of forming oligomer by forming an amide base position by reaction with polyamine (para 0025), wherein the polyfunctional compound (B) may be 
Regarding Claim 2, Honda discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the epoxy resin comprises epoxy resin having glycidyl amino group derived from meta-xylylenediamine (para 0017).
Regarding Claim 7, Honda discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the flat inorganic filler may be silica or alumina (para 0033).
Regarding Claim 8, Honda discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the inorganic vapor deposition layer is selected from a silica vapor deposition layer and an alumina vapor deposition layer (para 0015).
Regarding Claim 9, Honda discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the epoxy resin curing agent is also a reaction product of a 1-8 C monovalent carboxylic acid and/or its derivative (para 0025, 0027).
Regarding Claim 12, Honda discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the gas 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. optical film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a gas barrier 
Regarding Claim 13, Honda discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses a heat sealable resin layer laminated to the gas barrier laminate (para 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied to claim 1 above.
Regarding Claim 5, Honda discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the flat inorganic filler comprises 0.01 to 10.0 wt% based on the total weight of the epoxy resin composition (para 0033) (i.e. 0.01 to 11.1 parts flat inorganic filler based on 100 parts by weight of the total amount of the epoxy resin and the epoxy resin curing agent). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/           Examiner, Art Unit 1787  
/CHENG YUAN HUANG/
Primary Examiner, Art Unit 1787